DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Claim 8 has been amended as follows:    - - 
8.  (Amended)  	A terminal device (105) comprising a processor and memory, the processor configured to: 
 	receive a transaction initiation request from a user;	
	generate a communication request (107) upon receiving the transaction initiation request and 
transmit the communication request (107) to a communication verification system (101), wherein the 
communication request (107) is validated at the communication verification system (101) upon verifying 
the terminal device (105) and the target system (193) based on a predetermined details (211);
	generate a unique Quick Response, QR, code (111) corresponding to the communication request 
(107), wherein a signal to generate the unique QR code (111) is received from the communication verification system upon validation of the communication request (107); and 
	display the QR code (111), wherein the QR code, when processed by a predetermined verification 
interface configured in a user interface device (113), facilitates establishing a secure communication 
between the terminal device (105) and the target system (103).   - - 

Authorization for this examiner’s amendment was given in an interview with Amol Kavathekar      on 11/18/2021.

The following is an examiner's statement of reasons for allowance:
Claims 1-15 are allowable over the art of record.  
Particularly, the prior art taken alone or in combination failed to teach or suggest :   
	“signaling, by the communication verification system (101), the terminal device (105) for generating a unique Quick Response (QR) code (111), corresponding to the communication request (107), upon validating the communication request (107), and establishing, by the communication verification system (101), the secure communication between the terminal device (105) and the target system (103) when the QR code (111) is processed by a predetermined verification interface configured in a user
device (113), associated with the user” as recited in independent claim 1.
	
	“generate a unique Quick Response, QR, code (111) corresponding to the communication request 
(107), wherein a signal to generate the unique QR code (111) is received from the communication verification system upon validation of the communication request (107), and  	display the QR code (111), wherein the QR code, when processed by a predetermined verification interface configured in a user interface device (113), facilitates establishing a secure communication  between the terminal device (105) and the target system (103)”  as recited in independent claim 8.

A processor to: “signal the terminal device (105) to generate a unique Quick Response
(QR) code (111), corresponding to the communication request (107), upon validating the communication request (107); and  establish the secure communication between the terminal device (105) and the target system (103) when the QR code (111) is processed by a predetermined verification interface configured in a user device (113), associated with the user” as recited in independent claim 9. 
The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

The following prior art is deemed relevant but failed to teach or suggest the above noted limitations.
Moshal (US Patent No. 9,659,287) discloses a system and method to use quick response (QR) codes encoded with merchant website identification codes and session GUID to register a user or code scanner with a merchant server, login the user or code scanner with the merchant server, and complete a purchase of an item or service within a virtual shopping cart of the merchant server. A code scanner can scan a QR code displayed on a device connected to the internet. 

Miryala et al. (US Pub. No. 20190066089) disclose a system and method and apparatus for conducting secure transactions using digital barcodes.  A consumer mobile device launches a mobile payment application and then receives selection of a payment card account and an instruction to pay via a digital barcode by a cardholder. The consumer mobile device then generates at least one of a dynamic quick response (QR) code and a barcode, displays the QR code and/or the barcode on a display component, receives a purchase transaction confirmation request including merchant identification data and a transaction amount, and displays a confirmation notification for approval by the cardholder. After receiving a confirmation response, the consumer mobile device transmits the confirmation response to a digital enablement system (DES) computer. 
 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                         

February 24, 2022